Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5 – 13, 16, 17, 19, 21 – 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first branch includes at least two first conductive element portions that are electrically coupled to the first node and the second node, wherein the at least two first conductive element portions are electrically insulated from each other along the first path between the first node and the second node; wherein the second branch includes at least two second conductive element portions that are electrically coupled to the first node and the third node, wherein the at least two second conductive element portions are electrically insulated from each other along the second path between the first node and the third node; wherein one of the at least two first conductive element portions and one of the at least two second conductive element portions are electrically connected at the first node. None of the reference art of record discloses or renders obvious such a combination.
claim 25, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 25, a combination of limitations that the at least two conductive elements comprising substantially flat, conductive wires made of conductive polymer. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BINH B TRAN/Primary Examiner, Art Unit 2848